Case 18-08359    Doc 92    Filed 10/30/19 Entered 10/30/19 15:59:30     Desc Main
                             Document     Page 1 of 4




                                      In the
      United States Bankruptcy Court
                       For the Northern District of Illinois


                                          CASE NO. 18-08359
    IN RE:                                EASTERN DIVISION
                                          CHAPTER 13
    DIONNA D. RICE,
                                          HON. JACK B. SCHMETTERER
             DEBTOR.
                                          HEARING DATE: NOV. 6, 2019
                                          HEARING TIME: 10:30 A.M.




                        SECOND A MENDED
                        NOTICE OF M OTION
          PLEASE TAKE NOTICE, that on November 6, 2019 at 10:30
    a.m. the undersigned shall appear before the Honorable Jack B.
    Schmetterer or any other judge sitting in his stead, in Courtroom 682,
    at 219 S. Dearborn St., Chicago, Illinois, and then and there present
    the City of Chicago’s Motion to Annul the Stay, a copy of which is
    appended to this notice.

    DATED: OCTOBER 30, 2019                    RESPECTFULLY SUBMITTED,

                                               THE CITY OF CHICAGO

                                               Mark Flessner
                                               Corporation Counsel

                                               By: /s/ Chuck King
                                               Assistant Corporation Counsel
Case 18-08359   Doc 92   Filed 10/30/19 Entered 10/30/19 15:59:30   Desc Main
                           Document     Page 2 of 4




    Chuck King
    Assistant Corporation Counsel
    CITY OF CHICAGO, DEPARTMENT OF LAW
    Chicago City Hall
    121 N LaSalle St., Ste. 400
    Chicago, IL 60602
    Tel: (312) 742-0019
    Email: Chuck.King@cityofchicago.org
Case 18-08359    Doc 92    Filed 10/30/19 Entered 10/30/19 15:59:30    Desc Main
                             Document     Page 3 of 4




                           CERTIFICATE OF SERVICE


       I, Charles A. King, an attorney, hereby certify that on October 30,
    2019, I caused copies of this Second Amended Notice Motion and the
    motion referenced herein to be served on the parties identified below in
    the manner indicated.
                                                 /s/ Charles A. King


                                  SERVICE LIST
    Registrants
    (Via CM/ECF)

       •   Thomas G Stahulak tom@getfiled.com
       •   Linda Taniguchi tom@getfiled.com
       •   Tom Vaughn ecf@tvch13.net, ecfchi@gmail.com
       •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov

    All Creditors
    (Via first class U.S. Mail)

    Jefferson Capital Systems LLC          Adria Management
    P.O. Box 7999                          6950 S. Jeffery Blvd.
    Saint Cloud, MN 56302-7999             Chicago, IL 60649-1546

    U.S. Department of Education           Afni, Inc.
    P.O. Box 16448                         Attn: Bankruptcy
    Saint Paul, MN 55116-0448              P.O. Box 3097
                                           Bloomington, IL 61702-3097
    Acceptance Now
    Attn: Bankruptcy                       Autovest, LLC
    5501 Headquarters Dr.                  P.O. Box 2247
    Plano, TX 75024-5837                   Southfield, MI 48037-2247
Case 18-08359   Doc 92   Filed 10/30/19 Entered 10/30/19 15:59:30   Desc Main
                           Document     Page 4 of 4




    CLA Enterprises, Inc.                Pelican Auto Finance LLC
    RRCA Accounts Management, Inc.       9444 Farnham St., Ste. 200
    201 East Third Street                San Diego, CA 92123-1300
    Sterling, IL 61081-3611
                                         Illinois Secretary of State
    Commonwealth Edison Company          Compliance Dept.
    Bankruptcy Department                2701 S. Dirksen Pkwy.
    1919 Swift Drive                     Springfield, IL 62723-1000
    Oakbrook Terrace, IL 60523-1502
                                         Sprint Nextel Corp.
    Illinois Tollway                     Attn.: Bankruptcy Dept.
    P.O. Box 5544                        P.O. Box 7949
    Chicago, IL 60680-5491               Overland Park, KS 66207-0949

    LJ Ross Associates                   Westlake Financial Services
    4 Universal Way                      4751 Wilshire Blvd., Suite 100
    P.O. Box 6099                        Los Angeles, CA 90010-3847
    Jackson, MI 49204-6099
